                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


LUCINDA VINE, KRISTY POND, on behalf               §
of themselves and all others similarly situated,   §
                                                   §    Civil Action No. 4:18-cv-450
v.                                                 §    Judge Mazzant
                                                   §
PLS FINANCIAL SERVICES, INC. and PLS               §
LOAN STORE OF TEXAS, INC.                          §

                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants PLS Financial Services, Inc. and PLS Loan

Store of Texas, Inc.’s (collectively, “PLS”) Motion to Reconsider Denial of Motion to Compel

Arbitration and Stay [Dkt. #110], which, after careful consideration, will be denied.

                                        BACKGROUND

        PLS is a short–term loan provider. To qualify for a PLS loan, borrowers must present a

post–dated or blank personal check for the amount borrowed in addition to a finance charge. PLS

tells borrowers it will not deposit the check or pursue criminal charges to recover the loan. But

when a borrower misses a payment, PLS will deposit the check, threaten her with criminal

prosecution if the check bounces, and misrepresent to the local district attorney that her check was

meant to be cashed. The borrower will then receive letters from the district attorney advising her

to pay PLS or face criminal charges. Plaintiffs Lucinda Vine and Kristy Pond have filed a class

action lawsuit in the Western District of Texas against PLS on behalf of borrowers who received

such letters.

        PLS responded by moving to compel arbitration (Dkt. #18; Dkt. #19). PLS notes that,

when a borrower enters a loan contract, she agrees to arbitrate any claims against PLS. These

agreements are governed by the Federal Arbitration Act. The Western District Court denied the
motion, finding that PLS is not permitted to compel arbitration because PLS substantially invoked

the judicial process first. It reasoned that, by informing the district attorney of Plaintiffs’ bounced

checks, PLS “initiated a process that invites Texas district attorneys’ offices to address issues that

are at stake in the instant litigation.” See Vine v. PLS Financial Srvs., Inc., 226 F.Supp.3d 719,

727–29 (W.D. Tex. 2016), aff’d, 689 F. App’x 800, 807 (5th Cir. 2017). PLS moved to reconsider

the Order (Dkt. #44), unsuccessfully, see Vine v. PLS Financial Srvs., Inc., 226 F.Supp.3d 708,

719 (W.D. Tex. 2016), 1 and appealed the decision to the Fifth Circuit. PLS argued that “the district

court erred by: (1) deciding whether PLS waived its right to compel arbitration by participating

in litigation conduct; (2) ignoring the parties’ express agreement to arbitrate all disputes, including

any litigation–conduct waiver claims; and (3) concluding that PLS waived its right to arbitrate by

submitting worthless check affidavits.” See Vine v. PLS Financial Srvs., Inc., 689 F. App’x 800,

802 (5th Cir. 2017). But the Fifth Circuit was unpersuaded, and affirmed the decision. See id. at

801–07.

        The Texas Supreme Court has since found that a short–term loan provider does not waive

its right to arbitration by submitting unpaid checks and affidavits to local district attorneys, the

Fifth Circuit’s decision notwithstanding. Henry v. Cash Biz, LP, 551 S.W.3d 111, 118 (Tex. 2018),

cert denied., 139 S.Ct. 184 (2018). The Western District Court indicated that the Texas Supreme

Court’s decision was not binding (Dkt. #117, Exhibit 2 at pp. 5–6) but invited the parties to submit

briefs on whether the motion to compel arbitration should be reconsidered. PLS has since filed a

second motion to reconsider in light of the Texas Supreme Court’s decision in Cash Biz. Because

the case was transferred to this District before the motion was resolved, it is now before this Court.




1
 The Orders on the Motion to Compel Arbitration and the First Motion to Reconsider were entered before the case
was transferred to this District.


                                                      2
                                      LEGAL STANDARDS

       A motion seeking reconsideration may be construed under Federal Rule of Civil Procedure

54(b), 59(e), or 60(b) depending on the circumstances. “The Fifth Circuit recently explained that

‘Rule 59(e) governs motions to alter or amend a final judgment,’ while ‘Rule 54(b) allows parties

to seek reconsideration of interlocutory orders and authorizes the district court to revise at any time

any order or other decision that does not end the action.’” Dolores Lozano v. Baylor Univ., No.

6:16-CV-403-RP, 2018 WL 3552351, at *1 (W.D. Tex. July 24, 2018) (quoting Austin v. Kroger

Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017)). Further, “‘[i]nterlocutory orders,’ such as grants of

partial summary judgment, ‘are not within the provisions of 60(b), but are left within the plenary

power of the court that rendered them to afford such relief from them as justice requires [pursuant

to Rule 54(b)].” McKay v. Novartis Pharm. Corp., 751 F.3d 694, 701 (5th Cir. 2014) (quoting

Zimzores v. Veterans Admin., 778 F.2d 264, 266 (5th Cir. 1985)) (citing Bon Air Hotel, Inc. v.

Time, Inc., 426 F.2d 585, 862 (5th Cir. 1970)).

       Because this is a motion seeking reconsideration of an interlocutory order, the Court uses

Federal Rule of Civil Procedure 54(b). “Federal Rule of Civil Procedure 54(b) provides that, in a

case involving multiple claims or parties, ‘any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities or fewer than all the parties . . .

may be revised at any time before the entry of a judgment adjudicating all the claims and all the

parties’ rights and liabilities.’” Blundell v. Home Quality Care Home Health Care, Inc., No. 3:17-

cv-1990-L-BN, 2018 WL 276154, at *4 (N.D. Tex. Jan. 3, 2018) (quoting FED. R. CIV. P. 54(b)).

“Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for any reason it

deems sufficient, even in the absence of new evidence or an intervening change in or clarification

of the substantive law.’” Austin, 864 F.3d at 336 (quoting Lavespere v. Niagara Mach. & Tool




                                                  3
Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on other grounds, Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)).

                                                   ANALYSIS

         PLS asks the Court to reconsider two Orders finding that PLS waived its right to compel

arbitration by sending false affidavits against Plaintiffs to local district attorneys (the “Prior

Orders”). It reasons that, although the Fifth Circuit affirmed these district court orders, see Vine,

689 F. App’x at 802, they warrant reconsideration in light Cash Biz, a Texas Supreme Court case

that expressly disagrees with the Fifth Circuit prior decision to affirm. See Cash Biz, 551 S.W.3d

at 118–19 (“We recognize that our opinion does not accord with the decision in Vine.”).

         The Court declines to reconsider the Prior Orders pursuant to the law–of–the–case doctrine.

Under this doctrine, district courts are “[to] abstain[] from reexamining an issue of fact or law that

has already been decided on appeal.” United States v. Teel, 691 F.3d 578, 582–83 (5th Cir. 2012)

(citing United States v. Carales–Villata, 617 F.3d 342, 344 (5th Cir. 2010)). This means that, after

an appellate court has ruled on an issue in the case, the district court may not reconsider any

“‘issues [the appellate court] decided both expressly and by necessary implication’” or any “‘other

issues arising out of [the appellate court] ruling [that were] not raised” but could have been. See

id. (quoting United States v. Pineiro, 470 F.3d 200, 205 (5th Cir. 2006) (per curiam)). 2

         The law–of–the–case doctrine is “subject to an exception [PLS] urge[s] here: that ‘there

has been an intervening change of law by a controlling authority.’” See id. at 583 (quoting United

States v. Matthews, 312 F.3d 652, 657 (2002)). But, as the Western District Court previously

indicated (see Dkt. #117, Exhibit 2 at pp. 5–6), the Texas Supreme Court’s decision in Cash Biz


2
 The Court acknowledges that the law–of–the–case doctrine is technically “‘a discretionary practice’” that “‘expresses
the practice of courts generally to refuse to reopen what has been decided.’” See United States v. Matthews, 312 F.3d
652, 657 (5th Cir. 2002) (quoting Tollett v . City of Kernah, 285 F.3d 357, 363 (5th Cir. 2002)). But the Court sees
no reason not to apply this best practice here.


                                                          4
does not amount to an intervening change of law. The United States Supreme Court has long held

that, when deciding issues unique to arbitration contracts, courts are to apply the principles

established by federal common law. See Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987). The

Supreme Court reasons that:

         The text of § 2 provides the touchstone for choosing between state–law principles
         and the principles of federal common law envisioned by the passage of that statute:
         An agreement to arbitrate is valid, irrevocable, and enforceable, as a matter of
         federal law, see Moses H. Cone Memorial Hospital v. Mercury Construction
         Corp., 460 U.S. 1, 24, 103 S.Ct. 927, 941, 74 L.Ed.2d 765 (1983), “save upon such
         grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. §
         2 (emphasis added). Thus state law, whether of legislative or judicial origin, is
         applicable if that law arose to govern issues concerning the validity, revocability,
         and enforceability of contracts generally. A state–law principle that takes its
         meaning precisely from the fact that a contract to arbitrate is at issue does not
         comport with this requirement of § 2.

See id (citing Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 (1967);

Southland Corp. v. Keating, 465 U.S. 1, 16–17 & n. 11 (1984)) (emphasis in original). Because

substantial invocation doctrine applies only to agreements to arbitrate, federal substantive law

applies. See Miller Brewing Co. v. Fort Worth Distributing Co., Inc., 781 F.2d 494, 497 & n.4

(5th Cir. 1986) (citing Prima Paint, 388 U.S. at 402–08; In re Mercury Const. Corp., 658 F.2d

933, 938–41 (4th Cir. 1981), aff’d, Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 23 (1983); E.C. Ernst, Inc. v. Manhattan Const. Co. of Texas, 551 F.2d 1026, 1040 (5th

Cir. 1977)) (finding that the substantial invocation doctrine is a “matter of federal substantive

law”). 3 The Texas Supreme Court’s decision in Cash Biz is thus not an “intervening change in

law” excepted from the law–of–the–case doctrine. 4 See Teel, 691 F.3d at 583 (noting that the

change in law must be decided by a “controlling authority”).


3
  See also Wellogix, Inc. v. SAP America, Inc., 58 F.Supp.3d 766, 776 n.45 (S.D. Tex. 2014) (describing the Fifth
Circuit’s articulation of the substantial invocation rule as “federal law in the arbitration context”) (emphasis added).
4
  Defendants note that Plaintiff did not previously argue that federal law governs this issue. This point is not well–
taken on a (second) motion to reconsider.


                                                           5
       PLS maintains that reconsideration is warranted since Cash Biz concerns substantially

similar facts and Texas Supreme Court cases remain highly persuasive authority. While that may

be true, nothing suggests that the Fifth Circuit would now find that PLS did not substantially

invoke the judicial process. The Fifth Circuit, in fact, expressly rejected the Texas appellate court

decision affirmed in Cash Biz “despite [its] obvious factual similarities.” See Vine, 689 F. App’x

at 806. This is because:

       As the dissent in Cash Biz aptly noted, here, “we are presented with the unique
       situation of a civil lawsuit and a criminal proceeding, both of which arise out of the
       same civil debt.” Cash Biz, 2016 WL 4013794, at *10 (Martinez, J., dissenting).
       Moreover, it is alleged that the criminal proceedings were an integral component
       of PLS’s litigation strategy to collect on outstanding debt. If PLS attempted to
       “game the system” by initiating theft by check proceedings in place of submitting
       collection actions to an arbitrator, PLS should not be allowed “a second bite at the
       apple through arbitration” to resolve related issues. See Cargill Ferrous Int'l v. SEA
       PHX. MV, 325 F.3d 695, 701 (5th Cir. 2003) (“Under the facts of this case, it is
       clear Serene is not gaming the system by seeking a win at trial, and in the case of
       loss, anticipating a second bite at the apple through arbitration.”).

       In addition, we also agree with the Cash Biz dissent that the majority in that case
       did not sufficiently consider the critical role that the Defendant played in the
       criminal proceedings as the complainant. See Cash Biz, 2016 WL 4013794, at *10
       (Martinez, J., dissenting) (“[W]hile the formal parties in a criminal proceeding are
       the defendant and the State of Texas, the victim or complaintant [sic] has a personal
       interest in the prosecution and thus plays a unique role in criminal proceedings.”).
       Here, Vine and Pond allege that PLS had a great “personal interest in the
       prosecution” as it constituted a means to achieve repayment of its loans while
       avoiding arbitration. Furthermore, documents incorporated by reference into Vine
       and Pond’s complaint arguably show that PLS drove all theft by check criminal
       proceedings when it submitted the worthless check affidavits to local district
       attorneys’ offices. In other words, had PLS not submitted the worthless check
       affidavits, “no criminal prosecution would have occurred.” See id. at *9 (Martinez,
       J., dissenting).

       Therefore, by allegedly submitting false worthless check affidavits, PLS “invoke[d]
       the judicial process to the extent it litigate[d] a specific claim it subsequently
       [sought] to arbitrate.” See Subway Equip. Leasing Corp., 169 F.3d at 328. As the
       district court made clear, “Defendants have initiated a process that invites Texas
       district attorneys’ offices to address issues that are at stake in the instant action.”
       Most obviously, all claims involve whether PLS misled or threatened Vine, Pond,




                                                 6
             and the class of PLS customers they purport to represent in order to obtain
             outstanding debt owed to PLS.

    See id. at 806–07. 5

             For these reasons, the Court will not disturb the Prior Orders or the Fifth Circuit’s decision

    to affirm them. 6
.
                                                     CONCLUSION

             Accordingly, Defendants’ Motion to Reconsider Denial of Motion to Compel Arbitration

    and Stay [Dkt. #110] is DENIED.

           SIGNED this 25th day of March, 2019.




                                                 ___________________________________
                                                 AMOS L. MAZZANT
                                                 UNITED STATES DISTRICT JUDGE




    5
      PLS argues that the Prior Orders were “based, in part, on the incorrect notion that Defendants had initiated criminal
    proceedings against Plaintiffs” (Dkt. #110 at p.17). But, even assuming this is the case, the Court fails to see how this
    allegation would compel a different result. The Fifth Circuit plainly acknowledged that PLS only “initiated” the
    criminal proceedings by “initiat[ing] a process that invites Texas district attorneys’ offices to address issues that are
    stake in the instant litigation.” See Vine, 689 F. App’x at 806.
    6
      The Court therefore does not address Plaintiffs’ arguments that this case is distinguishable from Cash Biz.


                                                               7
